Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21               Page 1 of 20 PageID 476



                           TINITED STATES DISTRICT COURT
                            NORTHERN DISTzuCT OF TEXAS
                                  ABILENE DT\'ISION

ASSURE RE INTERMEDIARIES,
INC. (f/k/a ASSURE MANAGEMENT
GROUP,INC.),

      Plaintiff,
                                                         No. 1:20-CV-189-H


WESTERN SURPLUS LINES AGENCY,
INC.,

      Defendant.

      MEMORANDUM OPIMON AND ORDER GRANTING IN PART AND
        G       WE         LUS'       EDM           DIS

       Before the Court is westem Surplus Lines Agency, Inc.',s Motion to Dismiss Assure

Re Intermediaries, Inc.'s claims against it under Federal Rule of Civil Procedule 12OX6).

Dkt. No. 16. Having considered the motion, the parties' briefing, and the applicable law,

the Court finds that Westem Surplus's motion should be granted in part and denied in part.

Because the Court declines to consider facfiral allegations not contained in the First

Amended Complaint     as   judicial admissions, the Court finds that Assure Re has adequately

stated claims for breach of contract, anticipatory repudiation, money had and received, and

quantum meruit. Accordingly, the defendant's motion to dismiss with respect to those

claims is denied. However, the Court grants the motion as to the declalatory judgement

and unjust enrichment claims because those claims are redundant in light of the other claims

in this suit. Finally, the Court denies the defendant's original motion to dismiss (Dkt- No.

6) as moot.
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                      Page 2 of 20 PageID 477



1.      Factual Backgroundl

        A.       Assure Re's Business Relationship with Western Surplus

        PlaintiffAssure Re lntermediaries, Inc. is a broker of insurance and reinsulance

producs. Dkt. No.      8 !f   2. In this role, Assure Re assists insurers in finding insurance

agencies (knorvn as managing general agencies (IvIGAs)) to malket, underwrite, adjudicate

claims, and manage insurance products on the insurer's behalf.          Id. Westem Surplus is an

MGA with whom Assure Re has worked. 1d fl 3.

        B.       The 2011 OG Program Agreement

         Beginning in 2011, Westem Surplus sought to offer an insurance ploduct, known           as


the oG Program, that was specifically directed to businesses using vehicles in the oil and

gas   industry. Id. fln 5-6. Westem Surplus approached BMS Intermediaries, Inc. to locate

an insurer for the OG Program and to negotiate the terms of the agreement that would

govem the relationship between Westem Surpius and the insurer. 1d. fl 7.

           Plaintiff alleges that Western Surplus and BMS entered into a contract for the OG

Program, which is referred to as the 2011 OG Program Agreement.              Id.nn7-9. Under this

contract, the parties agreed that if BMS located an insurer for the OG Program, Westem

Surplus would pay BMS 0.5% of all premiums it received under the OG Program for as long

as such insurance was offered or        premiums were collected, payable out of its commission       as


the   MGA. Id. fln7-9. While BMS was working to locate an insurer for the oG              Program,

Assure Re acquired BMS's business accounts, which inctuded the Westem Surplus account

and righs to payment under the 2011 OG Program Agreement. Id. 1l13.



        allegations are taken from Assure Re's Filst Amended Complaint (Dkt. No. 8), w_hich
 I These                                                                                      the
                                                                                  Fatgo Bank, N A',
 Court musiaccept as true when resolving the motion to dismiss. Villaneal v. Welh
 8t4F.3d763,766 (5th Cn. 2016).
                                                      z
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                    Page 3 of 20 PageID 478



       Relying on the terms of the 2011 OG Program Agreement, Assure Re brokered an

agreement between Westem Surplus and Hudson Insurance Company. Id.              lfil5-17.    On

September 1,2011, Westem Surplus and Hudson entered into an agreement-the Program

Administrator Agreement for the Oil and Gas Program (OG PAAfwhereby Westem

Surplus would act as the          MGA and Hudson would provide the requisite insurance under the

OG Program.    Id.nrc.        Once Westem Surplus and Hudson entered into the OG PAA,

Assure Re's work under the 2011 OG Program Agreement was complete. Id. n            17   .




       Assure Re claims that the OG Program has generated hundreds of millions of dollars

in premiums, resulting in Westem Surplus eaming millions of dollars in commissions. 1d

                                                                      paid 0.5% of irc
fl 19. Per the terms of the 2011 OG Program Agreement, Westem Surplus

commissions to Assure Re between 2011 and June 2019' ld.I,frl22,28. In total, Westem

Surplus made more than 20 payments of between $30,000 and $50,000 to Assure Re under

this agreement. Id.     fl117 ,   29.

C.     The 2013 Auto Program Agreement

       In 2013, the parties entered into a similar contract for Westem Surplus's auto

business, which is referred to as the 2013 Auto Program Agreement. Id.        ffi 32-54 The

terms of the 2013 Auto Program Agleement largely mirrored the 2011          oG Progtam

Agleement. Id. n 34. As it had done with the oG Program, Assure Re brokered a deal with

Hudson on Westem Surplus's behalf for the Auto Program. Id. flfl 38-40'

        In November 2014, Westem Surplus and Hudson entered into a Program

Administrator Agreement fol the Auto Progtam (Auto PAA), whereby Westem Surplus

 agreed to act as the   MGA to the Auto Program, and Hudson agreed to provide the requisite

 insurance. Id. n 40. once westem surplus and Hudson entered into the Auto PAA, Assure


                                                      3
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                        Page 4 of 20 PageID 479



Re had completed all of its obligations owed to Western Surplus under the 2013 Auto

Program Agreement. Id.           I   42.

           As soon as Western Surplus began collecting premiums under the Auto Program, it

paid Assure Re 0.5% of those premiums pursuant to the 2013 Auto Program Agreement.

Id. n 47     .   In total, Westem Surplus made more than 15 payments of approximately $30,000

to Assure Re under this agreement. Id. n 51.

             D.      Western Su4rlus's Alleged Breach of Contract

             According to Assure Re,       n   July 2019, Westem Surplus unilaterally ceased making

any payments to Assure Re as owed under the 201I OG Program Ageement and the 2013

Auto Program Agreement, despite continuing to collect premiums related to both progfams.

Id. n   55   . Plaint|ff asserts that Westem Surplus     has continued to receive commissions and

payouts from the OG PAA and Auto PAA; yet, it has failed to pay Assure Re monies owed

pursuant to the        20ll   and 2073 agleements since July 2019.    Id.n30.

2.           Procedural HistorY

             Based on the above facnral allegations, Assure Re filed its Original Complaint on

September 9, 2020 asserting various claims arising out of the tlvo agreements. Dkt. No. 1.

Westem Surplus moved to dismiss plaintiffs Original Complaint for failure to state a claim.

D}t. Nos. 6-7. In response, Assure Re filed its First Amended Complaint @AC) assemng

claims against the defendant for breach of contract, anticipatory repudiation, quantum

meruit, unjust enrichment, money had money received, and declaratory judgment' Dkt'

No. 8. Westem Surplus filed an amended motion to dismiss requesting that the Court

 dismiss Assure Re's FAC for failure to state a claim and asking the Court to exercise its

 discretion to dismiss the declaratory judgment claim as duplicative. Dkt. Nos. 16-17.


                                                         n
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                           Page 5 of 20 PageID 480



         Westem Surplus's amended motion to dismiss largely relies on alleged

inconsistencies between the FAC (Dkt. No. 8) and the Original Complaint @kt. No. 1) or

between the FAC and Assure Re's statements              h   related lawsuits involving different parties.

SeeDkt. No. 16 at     7-8. Defendant complains that Assure Re made certain admissions of

fact in its Originai Complaint and in other lawsuits that its FAC omits or contadicts, and                 it

asks the Court to consider those admissions in resolving this             motion. Westem Surplus also

argues that plaintiffs equitable claims should fail because plaintiff seek improper damages.

Id.   at7. ln   response, Assure Re attempts to dissuade the Court from considering statements

from the superseded complaint or other lawsuits in resolving the motion to dismiss. Dirt.

No. 20 at 12-16. Additionally, Assure Re argues that its declaratory-judgment request                 is

not duplicative because it seek a declaration setting forth the defendant's future payment

obligations-which plaintiff claims will not be resolved by its other claims. Id. at29-30.

The amended motion to dismiss is now fully briefed and ripe for disposition.

3.       Legal Standards

         A.       Rule 12(bX6) Legal Standard

         "To survive   a   motion to dismiss, a complaint must contain sufficient factual matter
                                 ra
which, when taken as true, states claim to relief that is plausible on its face."' Innova

Hosp. San Antonio, Ltd.     P\hip   v. Blue Cross & Blue Shield of Ga.,   Inc.,892F.3d719,726 (sth

Cn. 20i8) (q,totjrtg Bell Atl. Corp. r Twombly, 550 U.S. 544, 570 (2007)). In resolving a

motion to dismiss, the Court must "accept allwell-pleaded facts as true and view those facts

in the light most favorable to the plaintiff.     "   Richardson v.   Aion   Logistics,   L.L.C.,TS0F.3d

304,306 (5th Cir. 2015) (quotiag.Bustos v. Martini Club, Inc., 599 F.3d 458, 461 (5th Ctr.

2010)) (intemal quotations omitted). But the Court does not "accept as true conclusory


                                                       5
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                       Page 6 of 20 PageID 481



allegations, unwarranted factual inferences, or legal conclusions.           "   Gentilello v. Rege, 627

F.3d 540, 5M (5th Cir. 2010) (qvoing Plotkin      tt. IP Axess   Inc., 407   F   .3d,690,696 (5th Cir.

2005)). A motion to dismiss pursuant to Rule 12(b)(6) "is viewed with disfavor and is rarely

granted." Tumer   v. Pleasant,663     F.3d 770,775 (5th Cir. 2011) (intemal citation omitted).

       B.      Scope of Pleadings to Be Considered

       In determining whether to grant      a motion to dismiss for failure to state a claim, a

district court is generally limited to considering the complaint, its proper attachments,

documents incorporated into the complaint by reference, and matters of which judicial

notice may be taken under Federal Rule ofEvidence 207. Walker v. Beaumont Indep. Sch.

Dist.,938F.3d724,735(5thCn.2019). Here,WestemSurplusaskstheCourttotake

judicial notice of proceedings currently pending in other courts and consider plaiatif               s


statements in those cases as binding judicial admissions in this case. Dkt. No. 16 at 71, 14,

17. Additionally, the defendant asks the Court to consider alleged inconsistencies between

the FAC and the Original Complaint in determining whether to dismiss the FAC.

Accordingly, the Court must fust determine whether it may consider these other pleadings

and proceedings at this stage.

             i.     The Court takes judicial notice of the related lawsuits, but it declines
                    to consider any statements from those proceeilings as binding jutlicial
                    ailmissions in this case.

       Westem Surplus asks the Court to take judicial notice of the following pleadings in

other lawsuits as matte$ of public record and to consider Assure Re's statements therein as

judicial admissions in this   case:

       1.   Amended Complaint filed June 7, 2020 , tn Assure Re Intermediaies, Inc. (F/K/A
            Assure Managemeflt Group, Inc.) r Pyrtle, et al., Catse No. 19-CVS-2170, General




                                                   6
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                              Page 7 of 20 PageID 482



               Court of Justice, Superior Court Division, Alamance County, North Carolina
               (Dkt. No. 17, Ex. A);

          2.   Defendant Hudson Specialty Insurance Company's Answer and Counterclaim
               for Interpleader, in Assure Re Interwediaieq Inc. (F/K/A Assure Management Group,
               Inc.) t. Pynle, et al., Cause No. 19-CVS-2170, General Court of Justice, Superior
               Court Division, Alamance County, North Carolina (Dkt. No. 17 , Ex. B);

          3.   Original Petition, Jury Demand, and Request for Disclosure, filed September 4,
               2020, tn Assure Re Intetmediaies, Inc. (F/K/A Assure Management Group, Inc.) tt.
               Platinum Managing General Agency, Inc. and Streamline fnsurance Services, Inc., tn the
               425th Judicial District Court, Williamson County, Texas @kt. No. 17, Ex. C).

It   is entirely proper for the Court to take     judicial notice of matters of public record when

decidhg a motion to dismiss. In          re   Deeryater Hoizon,934F .3d,434,         40 (sillcir.    2019)

(citng ITT Rayonier Inc. u. United       States, 651F .2d 343, 345 n.2         (5th Cir. 1981). Thus, the

Court will do so here.

          The Court's notice, however, is iimited to the existence of the documents, "not to

prove the truth of the documents' contents          .   "   Lovelace v. Sofiware Spedrum   Inc.,78 F.3d 1015,

1018 n.1 (5th     Cir. 1996). "Such weighing ofevidence outside of the pleadings                  is beyond the

usuai purposes ofjudicial notice at the motion to dismiss stagefi and is more appropriately

[sic] reserved for summary judgment or            trial."       Ambler v. Williamson Cry., No. 1-20-CV-1068-

LY,202lWL          769667, at *5 (W.D. Tex. Feb. 25,2021).

          Although the Court takes judicial notice ofthe existence ofthese other pleadings, it

declines to consider Assure Re's statements in those pleadings as binding judicial

admissions in this case. "A judicial admission is a formal concession in the pleadings or

stipulations by a party or counsel that is binding on the parly making them.                 "   Martinez   v.


Bally\ La., Inc.,244E .3d 47 4, 47 6 (srh Cir. 2001). Tobe a judicial admission, the statement

"mustbe made intentionally        as a   waiver, releasing the opponent Iiom proof of fact." United



                                                            7
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                   Page 8 of 20 PageID 483



States v. Chavez-Hemandez, 677 F    .3d 494,501 (5th Cn. 2012) (quoting Martinez, 244F .3d at

476). The Fifth Circuit has held that 'Judicial admissions are not conclusive and binding in

a separate case from the one in which the admissions were       made."   Uniyersal Am. Barge Corp.

v.J-Chem.,946F.2d1131,1142(5thCir. 1991). Thus,here,theCourtfindsthatAssure

Re's statements in other lawsuits are not binding judicial admissions in this case, and,

instead, that those statements are more appropriately considered as evidence at a later stage.

            ii.        Assure Re is not bound by its allegations in the Origiaal Complaint.

       "An amended complaint        supersedes the original complaint and renders    it of no legal

effect unless the amended complaint specifically refers to and adopts or incorporates by

reference the earlier pleadtng." King v. Dogan,     3l F .3d 344, 346 (sil:,Cir. 1994). Once a

proper amended complaint is filed, the factual assertions from the superseded pleading lose

their binding force as conclusive judicial admissions, but they may still be used as

evidentiary admissions. Iilhite    v. ARCO   / Polymer, Inc.,720F.2d 1391,1396 n.5 (5th Cir.

1983); 6 Charles A. Wright, et al., Federal Practice and Procedure $ 1476 (3d ed. 2021) (noring

that "allegations in   a pleading that has been   withdrawn may be allowed into evidence as an

admission of the party").

       Here, Westem Surplus flled its initial motion to dismiss under Rule 12(b)(6) on

October 5,2020. Dkt. No. 6. Assure Re timely flled its FAC on October 26, 2020, exactly

2l dayslater.     SeeDkt.   No.8. The FAC did not refer to, adopt,    or incorporate by reference

the Original Complaint. Thus, because Assure Re's complaint was timely amended as a

matter of course under Federal Rule of Civil Procedure 15(a), the Original Complaint is no

longer oflegal effect, and the statements therein are not considered binding judicial




                                                   8
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                           Page 9 of 20 PageID 484



admissions. SeeDevorev.Lyons,No.3:16-CV-01083-BN,2016WL6277810,at*6(N.D.

Tex. Oct. 25,2016).

        Despite this clear precedent, Westem Surplus asks the Court to reject Assure Re's

statements in the FAC that contradict the Original Complaint and dismiss plaintiffs claims

on those grounds.     See   Dkt. No. 16 at I 1, 14. In doing so, Westem Surplus relies on non-

binding authority allowing courts to reject statements in amended complaints that directly

contradict prior pleadings.     See   Catrilto v. Buendia, No. 2:20-CV-28 , 2020       WL 4584380, at*4

(S.D. Tex. Aug. 10, 2O2O). In Carrillo v. Buendia, the court explained that "[w]hen amended

pleadings are a Eansparent attempt to conform the facts to the requirements of the cause of

action and represent diametrically opposed recollections ofthe events, the Court has

discretion to reject the changes as sham.       "   Id. (ciittgBradley v. Chiron Corp.' 136 F.3d 1317,

1324-25 (Fed. Cn. 1998) (rejecting allegations that were materially changed without

adequate explanation)); see akoFed. R. Civ. P. 11(b). The Court declines to follow cadllo's

lead in this case.

         Fist,   Carrilto appeaff to be inconsistent with current precedent and is not the

majority   ru1e across   circuits. Most &cuits, including the Fifth Circuit, follow the general

rule that statements in superseded pleadings ale no longel treated             as   judicial admissions.

See   Hibemia Nat'l Bank r. Camer,997 F .2d94, 101 (5th            Ct.   1993) (refusing to consider

factual allegations in the original complaint that were "amended away" by the amended

complaint); w. Run Student Hous.         Assocs.,   LLCt. Huntington Nat. Bank,712F.3d 165,         171 (3d


Cir. 2013) (ciing Hibemia and collecting            cases   from the First, Seventh, and Ninth Circuit

 Courts of Appeals). "That is so even when the proposed amendment flatly contradicts the

 initial allegation" or where it is obvious that the changes were for the purpose of avoiding


                                                            9
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                              Page 10 of 20 PageID 485



dismissal.   W'.   Run Studmt Hous.    Assocs.   , 712   F   .3d at 172. Plaintiffs routinely amend

complaints to corect factual inadequacies in response to a motion to dismiss.                     .See   6 Charles

A. Wright, et      a1., Federal Practice and Procedure       $ 1474 (3d ed. 2021). And superseded

allegations may still be considered as evidence at the summary-judgment or triai stage.

White, 720 F .2d at 1396. Accordingly, the Court declines to consider Assure Re's

superseded allegations as judicial admissions, and instead, foliows the general rule that any

alleged factual inconsistencies are more appropriately considered as eyidence at the

summary-judgment or tdal stage.

       Additionally, the rule in Cadllo is derived from precedent authorizing district courts

to strike or disregard "sham" pleadings under the guise ofFederal Rule of Civil Procedure

Rule 11.   See   Bradley,136 F.3d at 1324-25. While the Fifth Circuit has not directly

addressed this issue, at least one circuit has held that Rule            1   l, which is the proper

mechanism for allegations ofbad faith conduct, is not the appropriate vehicle for courts to

dismiss or strike pleadings at the motion-to-dismiss stage.              See, e.g.,   PAE Gott't Servs. Inc.   v.


MPRI, Inc. , 514 F.3d 856, 859 (9th Cir. 2007) (holding that striking ailegations as "sham"

was an impermissible resolution on the merits and recogrrizing that nothing in the Federal

Rules prevent a party from filing successive pleadings that make inconsistent or

contradictory allegations).2 Here, Westem Surplus has not alleged or shown that Assure Re

has acted in bad      faith-a   showing that can only be made aftet the parry is given an

opportr:niry to respond under the procedures of Rule 1l-therefore, the Court will not

dismiss or strike any allegations in the FAC based on Rule 11.



2
 A prior version of Rule 11 did authorize a district court to "strike pleadhgs . . . as sham and false,"
but this provision was eliminated rn 1983. ,See Fed. R. Civ. P. 11 advisory committee's note to 1983
amendment; 5A Charles Alan Wright, et al., Federal Practice and Procedure $ 7336.3 (4t}:. ed.2027).

                                                             10
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                  Page 11 of 20 PageID 486



       Moreover, even if the Court were to follow Carrillo and consider allegations from the

Origtnal Complaint, the alleged inconsistencies between the two complaints ia this case are

not so contradictory as to warrant dismissing claims or striking certain statements. In the

FAC, Assure Re revised various facts surrounding the lormation of the 2013 Auto Progtam

Agreement and the terms of the alieged contract.3 SaeDkt. No.8!J!l 3+-37,40,82. For

example, Assure Re modified the formation timeline, omitted references to any seven-year

term, and stated that the agreement was "capable of full performance within one yeal of

inception.   "   ld.1136. Assure Re explains that these modifications merely clariff when it

would receive compensation for its work on the Auto Program-namely, at the time they

entered into the 2013 Auto Program Agreement-and for how long compensation would

continue (an undetermined length of time dependent on the Auto PAA). Dkt. No. 20 at 12-

16. These types of clarification are permissible at this stage, and Westem Surplus's attempts

to characterize these modifications as impermissibly contradictory are not persuasive.

Accotdingly, the Court declines to strike or dismiss the FAC based on statements made in

the Original Compiaint. Therefore, in determining whether Assure Re has adequately

stated claims for relief, the Court wiII only consider factual alegations included in the FAC.

4.     Analysis

        A,         Assure Re has adequately stateil claims for breach of contract and
                   anticipatory rePuiliation.

        Westem Surplus alleges that the FAC fails to state a claim for breach of conuact (and

thereby anticipatory repudiation) in three respects: a lack of consideration, failure to comply




I plaintiffs Original Complaint only contained a breach-of-contract claim related to the 2013 Auto
Program Agreement; therefore, Westem Surpius only discusses contradictions related to that
agreement. Compare DkL No. I u,fth Dl<t. No. 8 tlll 64-73.
                                                  l1
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                 Page 12 of 20 PageID 487



with the statute offrauds, and failure to adequately state   a defense   to the statute offrauds.

SeeDkt. No. 16 at 18. Howevet, Western Surplus admits that        unlile its arguments related

to the equitable claims, "its arguments on the contract claims all rely on the Court

considering the facts stated in other pending lawsuits and in the original claim in

conjunction with the amended complaint." Dkt. No. 22 at 5-6. And, for the reasons stated

above, the Court declines to consider facnral allegations from the superseded complaint or

from other lawsuis as binding judicial admissions in determining whether the FAC

adequately states claims for relief.

       Therefore, in light of the FAC's allegations arrd the Iqbal standard, the Court denies

the defendant's amended motion to dismiss as to plaintiffs claims for breach of contract and

anticipatory repudiation. The Court finds that Assure Re has alleged sufficient facts undel

Twombly and Iqbal for those claims to survive dismissal. The parfies' arguments on these

claims are fact-intensive and are better resolved either on summary judgment oI at trial.

       B.      Assure Re's Equitable Claims: Money Hail anil Received, Unjust
               Emichment, and Quantum Meruit

        Plaintiff asserts altemative claims for quantum meruit, unjust enrichment, and

money had and received. Dkt No. 8 flfl 84-102. "A party can plead legal and equitable

claims in the altemative, but only when one party disputes the existence of a contract

goveming the dispute.   "   Johnson v. Welk Fargo Bank,   NA, 999 F. Supp. 2d    919 929
                                                                                    '      N   D   '


 Tex.2074) (dismissing unjust enrichment claim where the plaintiff and defendant stipulated

to the validity of the conEact). HeIe, Westem Surplus disputes the validity ofboth alleged

 contracts; therefore, Assure Re may assert its equitable claims in the altemative if its breach-

 of-contract claims should   fail. If the Court finds that a valid and enforceable contract    exists,

 these equitable claims will not apply. Additionally, Assure Re is entitled to plead

                                                 12
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                      Page 13 of 20 PageID 488



inconsistent facts in support of its altemative clailras. Tiumph Aerostructures, LLC v. Lockheed

MartinCorp.,No.3:10-CV-2030,2011WL1336399(N.D.Tex. Apr.6,2011)(ciiagTibor

Mach. Prods., Inc. v. Freudenberg-Nok Gen. P'ship,967 F. Supp. 1006, 1013 (N.D. I11. 1997)

("In the early   stages of   litigation, a plaintiff is permitted both to rely on altemative theories

of recovery and to incorporate inconsistent facts in separate counts.")). The Court addresses

each equitable claim in tum below.

                 i.      Assure Re has stated a claim for money had anil receiverl.

        "Money had and received is an equitable doctrine applied to prevent unjust

enrichment." Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir' 2004) (quoting

MitlerRogaska, Inc. v. Bank One, Tex., N.A.,931 S.W.2d 655,662 (Tex.               App.-D   allas 1996,

no wit)   superseded on other grounds     byTex. Bus. & Com. Code $ 3.419). "InTexas, a claim

for money had and received is an equitable or quasi-contract theory ofreliefthat is available

ordy when there is no contract between the parties that covers the subject matter ofthe

dispute." Hidden      Values, Inc. v. Wade,   No. 3:11-CV-1917-L,2012 WL 1836087, at *ll (N.D.

Tex. May 18,2Ol2) (citttg MGA Ins. Co. v. Charles R. Chesnutt,         P-C.       358 S.W.3d 808, 815
                                                                              '
(Tex.   App.-D     alTas 2072,     no pet.)). "To prove a claim for money had and received, a

plaintiffmust show that a defendant holds money which in equity and good conscious

belongs to [the plaintiff]    .'   Metro. Life Ins. Co. t. Baftle, No. 3:16-CV-2524-D'2018V'IL

 3438913, at *2 (N.D. Tex. July 17,2018) (citng MGA Ins. Co.,358 S.W.3d at 814).

        Here, plaintiff alleges that Westem Surplus "has held, and continues to hold, money

that belongs to [Assure Re] in equity and in good conscience." Dkt. No. 8 fl 100. westem

 Surplus contends that the FAC and evidence not properly before the Court at this stage

 show that Assure Re has already been compensated fol its services, and therefore, Assure


                                                     13
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                    Page 14 of 20 PageID 489



Re improperly seeks the benefit of its bargain through this equitable claim. Dkt. No. 16 at

8-19. However, the FAC clearly alieges that Westem Surplus           has failed to pay Assure Re

under the 2011 and 2013 agreements from July 2019 until the present, despite continuing to

receive commission and payouts from the OG Program and the Auto Program.                ,Sae   Dkt.

No. 8 !]fl 30, 53. And any evidence to the contrary is more appropriateiy considered on

summary judgement or at triai.

         Thus, accepting plaintiffs allegations as true, the Court finds that the FAC

sufficiently states a claim for money had and received for commissions withheld between

Itiy   2019 and present. As a result, the Court denies the defendant's motion as to this claim

                ii.    The Court ilismisses Assure Re's independent claim for unjust
                       emichment.

         "'Unjust enrichment is an equitable principle holding that one who receives benefits

unjustly should make restitution for those benefits,'regardless of whether the defendant

engagedinwrongdoing." Jaweyv.Alguire,846F.Supp.2d662,673(N.D.Tex.2011)

(quoting Teras Integrated Conreyor   Sys.,   Inc. v. Innovative Conveyor Concepts, Inc.,300 S.W.3d

348,367 (Tex. App.-Dallas 2009, pet. denied)). "Unjust effichment occurs when the

person sought to be charged has wrongfully secured a benefit or has passively received one

which it would be unconscionable to rctatn." Id.

         The vast majodty of courts in this district have "held that Texas law does not confer

an independent cause of action for unjust enrichment. "a Metro. Life Ins.      Co.,20l8WL



a
 See, e.g., Fisher r. Blue Cross & Blue Shield of Tex.,1zc, No. 3:10'CY-2652'L,2015 WL 5603171, at
*12 (N.D. Tex. Sept. 23,2015) (Lindsay, J.) (noting that "the vast majority of courts hold that unjust
enrichment is not a separate cause of action"); see also Dallas Cty. v. MERSCOfuP,lnr., No. 3:11-CV-
2733-0,2013 WL 5903300, at *9 (N.D. Tex. Nov. 4, 2013) (O'Connor, J.) ("Unjust eruichment is
not an independent cause ofaction under Texas law.").
                                                    t4
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                   Page 15 of 20 PageID 490



3438913, at   *2.   These courts generally "read claims for unjust enrichment as pleading an

equitable common law claim for money had and received." Janvey,846 F. Supp. 2dat674

(intemal quotes omitted); Villareal v. Fint Presidio Bank,283F. Supp. 3d 548, 553 n.5 (W.D.

Tex.2017) ("Claims for money had and received and unjust enrichment are materially and

substantively identical."). However, Texas courts of appeals appear split on this issue.            See


Elias t. Pilo,781 F. App'x 336, 338 n.3 (5th   Ct.   2019).5 And some courts fail to address the

issue altogether at the mofion-to-dismiss stage. See, e.g., Cooper v. Gafas, No. 3:16-CY-2630-

L,2Ol7 V,lL 3209452, at *4 (N.D. Tex. Mar. 7 ,2017),        report and recommendation adopted,No.


3:16-CY-2630-L,2017 V,|L7512934 (N.D. Tex. Aug. 11, 2017) (upholdingboth unjust-

enrichment and money-had-and-received claims at the motion-to-dismiss stage without

addressing whether unjust enrichment is an independent cause ofaction).

         The parties here did not address this issue in their briefing. However, the Court finds

that Assure Re's "factual allegations in support of its money had and received claim and

unjust enrichment claim are indistinguishable." Synerg Strategic        Sols.,   LLC v. Totus   Sob.,

                                             *11
Izc, No. 3:16-CY-2649-5, 2019 WL 1406599, at     Q'{.D. Tex. Mar. 28,2019).

Accordingly, the Court will ad&ess both claims "as one claim for money had and received"



5                                 & Gas, lnc.,528 S.W.3d 708, 742 (Tex. App.-Texarkana 2017 , pet
    Compare Freeman y. Harleton Oil
denied) ltreating unjust enrichment as an independent cause of action), and Pepi Corp t Galliford'
2545.W.3d45i, +Ob (Tex. App.-Houston [1st Dist.] 2007, pet struck) ("Unjust enrichment is an
independent cause of action.'1, with Spellmann t. Love,534 S.W.3d685,693 (Tex- App -Corpus
Chri;ti 2017, pet. denied) ("[A] cause of action for unjust enrichment . . . fails as a matter oflaw
because it is not an hdependent cause of action. "), and R.M. Dudley cottst. co., Inc. t,. Dawson, 258
S.W.3d 694, 703 (Tex. App.-Waco 2008, pet. denied) ("Unjust enrichment, itself, is not an
independeni causi of action.";. Although the Texas Supreme Court has referred to a "cause of
action" or "claims" ofunjust enrichment, it appears to have not yet lesolved whether unju,st
enrichment is an indepenient cause of action or merely a "theory of liability that a plaintiff-can
pursue through severil equitable causes ofaction." Hancock v. Chicago Title lns. Co.,635 F.-Supp.2d
!:S, SOO 6N.O. fex, 2009); see Fortune Prod. Co. t'. Conoco, Inc., 52 S.W .3d 671' 683 (Tex 2000)
 (,.Unjust inrichment claims are based on quasi-contract"); HECI Expl. Co. v. Neel,982 S.W.2d 881,
 891 (Tex. 1998) ("The third cause of action . . . was unjust enrichment'")'

                                                  15
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                             Page 16 of 20 PageID 491



and dismiss Assure Re's unjust enrichment claim "as repetitive and superfluous." Id. (citing

Metro. Life Ins. Co.,2018   WL 3438913, at *2).

               iii.    Assure Re has stateal a claim for q[antum meruit.

       Similar to ptaintiffs claim for money had and received, plaintiff brings a claim for

quantum meruit as an altemative to its breach-of-contract claims. Dkt. No. 8 flfl 84-93.

Quantum meruit is an equitable theory of recovery that is based on an implied agreement to

pay for benefits received. Heldmfels Bros. r. City of Cotpus          Ch*ti,   832 S.W.2d 39, 41 (Tex.

7992')(ciineVomExpl.Co.v.ChnronU.S.A., lnc.,7875.W.2d942,944(Tex. 1990)). To

recover under quantum meruit, a plainti-ff must establish that:

        1) valuable services       andlor materials were fumished, 2) to the party sought to
       be charged, 3) which were accepted by the party sought to be charged, and
       4) under such circumstances as reasonably notified the recipient that the
       p1aintiff, in performing, expected to be paid by the recipient.

Id. The   damages for quantum meruit are restitution, in the form of the reasonable value                of

the work perform ed.   Hillv. Shamoun&Norman, LLP,544 S.W'3d 724,733 (Tex.2018).

       Here, Assure Re pleads quantum meruit as an aitemative to its breach-of-contract

claims by stating *rat it conferred hundreds of hours of services to Westem Surplus, which

Westem Surplus accepted, and that Westem Surplus had notice that Assule Re expected to

be paid for its services.   ,See   Dkt. No.   8 fl'lf   84-93. In line with iu other alguments against the

equitable claims, Westem Surplus contends that Assure Re improperly seels to recover its

"benefit of the bargain" damages in its quantum-meruit claim.                  Dk. No.   16 at19.

Defendant argues that Assure Re has already received payment under a restitution basis fol

several years and continues to receive payment; therefore, it is not entitled to relief under a

quantum-menrit claim. Id. This argument inaccurately characterizes the FAC and does not

compel dismissal.

                                                            16
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                  Page 17 of 20 PageID 492



       Assure Re contends that it is seeking to recover in excess of what it already received

from defendant prior to July 2019, and the FAC does not contain a statement indicating

that any payments have continued past luly 2019. SeeDkt.No.20 at25-26. Thus, for the

same reasons discussed above   with the money-had-and-received claim, the Court finds that

Assure Re has stated a claim for quantum meruit. Therefore, the defendant's amended

motion to dismiss is denied with respect to this claim.

       C.     The Court ilismisses Assure Re's request for a declaratory jualgment as
              reilundant in light of the affirmative causes of action in this case .

       A district court has broad, but not unfettered, discretion to decide, or dismiss,   a


request for declaratory judgement under the Federal Declaratory Judgment Act, 28 U.S.C.

$2201.   Travelers Ins. Co.v. Loubiana Farm Bureau Fed'n,    lnc.,996F.2d774,778 (5th Cir.

1993). "Courts have declined to exercise their discretion to decide declaratory judgment

actions where deciding that action would be redundant in light of the affirmative causes       of

action before the Court." Ameisure Ins. Co. v. Thermacor Process, Inc., No. 4:20-CV-01089-P,

202lWL    1056435, at *7 O{.D. Tex. Mar. 79,2021);     see   also St. PaulIns. Co. v. Trejo,39 F.3d

585, 590-91 (5th Cir. 1994) (considering "whether retaining the lawsuit would serve the

purposes ofjudicial economy" among seven nonexclusive facto(s to consider when

determining whether to decide or dismiss a declaratory acion); Great Am. Ins. Co. v. Goin,

No.3:15-cv-75-L,2011 WL4238698, at*4(N.D. Tex. Sept.25,2017) (explainingthat

"district courts in this Circuit regularly reject declaratory judgment claims seeking the

resolution of issues that are the mirror image of other claims in a lawsuit." (citations




                                               77
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                     Page 18 of 20 PageID 493



omitted)).6 "A declaratory judgment action is redundant for this reason if resolution of the

affirmative claims and counterclaims before the Court would resolve all questions that the

declaratory judgment action (aises." Ameisure Ins. Co.,2021WL 1056435, at *7.

        Here, Assure Re requests a declaration setting forth the parties'rights and obligations

under the alTeged 2077 OG Program Agreement and the 2013 Auto Program Agreement.

Dkr. No.   8 !f''lf 113-18;   Dkt. No. 20 at 30. Westem Surplus argues that Assure Re's claim for

declaratory relief should be dismissed because it is duplicative of its claims for breach of

contract and anticipatory repudiation, ciing Flanagan       r   Chesapeake Expl.,   LLC, No.   3:   15-CV-

0222-8,2015WL 6736648, at *4 (I{.D. Tex. Nov. 4,2015). Dkt. No.                76   at27. lnFlanagan,

the disuict court dismissed the plaintiffs' claim for a declaration as to how oil and gas

royalties should be calculated as duplicative because "this was precisely what it must

determine to resolve the breach of contract claim." .fd (citing Mem. Op. & Order, Aug. 10,

2015, Dkt. No. 13 at 19). The court there reasoned that any determination of the

defendant's royalty obligations under the contract would necessarily determine whether

those royalty obligations would continue in the future. Id. (cittng Regus Mgmt. Grp. 2008             WL

2434245, at     *3).   Therefore, a declaration would be unnecessary under principles ofres

judicata. Id.

         Assure Re suggests that its declaratory-judgment request is not duplicative because            it

seeks   to declare and define the parties "rights and obligations under both agreements" for



6
 See, e.g., Regus Mgmt. Grp., LLC r. Int'l Bus. Mach. Corp , No. 3:07-CV-1799, 2008 WL 2434245 ' at
*3 (N.D. Tex. June 17,2008) (Boy1e, J.) (dismissing declaratory judgment claim as entirely repetitive
and unnecessary); Xtria LLC t. Tracking Sys.,.Iar., No. 3:07-CV-0160-D, 2007 WL 1'791252, at*3
Q.{.D. Tex. J]une 2l,2OO7) (Fitzwater, J.) (dismissing declaratory iudgment action as duplicative
                                                                                                     of
an existirg breach of conbact claim); Albritton Props. t  American  Empire Surplus Lines, No. 04-CV-
2531,2005 WL 975423, at *2 (N.D. Tex. Apr. 25,2005) (Solis., J.) (dismissing declaratory judgment
counterclaim where the disputed issues were already pending).
                                                    18
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                Page 19 of 20 PageID 494



"now and in the future"-information that it alleges will not necessarily be determined by

the contract claims. Dkt. No. 20 at 30 (citing 5436, LLC v. CBS Corp., No. CIV.A.H-08-

3097,2009WL3378379,at*76-17 (S.D. Tex. Oct. 16,2009) (findhgthatdeclaratory-

judgment claims are not redundant where the declaratory action seels to define the ongoing

and future duties of the parcies under the goveming conuact)). This argument, however, is

not persuasive in this case.

       In the FAC, plaintiff alleges that it had completed all of its obligations under both

alleged contracts as soon as Hudson and Westem Surplus entered into their respective

agreements.   Dkt.No.8fl1j17,42. Thus, the only continuing right or obligation       alleged is

Assure Re's right to continue to receive payment under the alleged 2011 and 2013

agreements for work already completed, which will necessarily be resolved by the

contractual claims. Therefore, the Court finds that, as in Fhnagan, Assure Re's declaratory-

judgment claim is precisely what the Court must determine to decide Assure Re's contract

claims, and any determination of defendant's obligations under the conffact will determine

whether those obligations continue in the future. As a result, the Court dismisses Assure

Re's declaratory judgment claim.

5.     Leave to Amenil

       The Court is mindful of the liberal policy favoring allowilg at least one oppornrnity

to amend pleadings "when justice so requires." Fed. R. Civ. P. 15(a)(2). However, " a party

must expressly request leave to amend." Law v. Ocwen Loan Servicing,L.L.C.,5ST F. App'x

790,796 (5th Cir. 2014) (quotation marks and citation omitted). "When a plaintiff fails to

request leave to amend or indicate what might be added to the complaint if amendment

were allowed, a district court may dismiss the cause of action with prejudice.   "   Son v. Wells



                                               t9
Case 1:20-cv-00189-H-BU Document 34 Filed 06/11/21                Page 20 of 20 PageID 495



Faryo   Bank,lll., No.      l:18-CV-488-RP, 2019 WL 317251, at *3 (W.D. Tex. Jan. 24,2019)

(ciinglosephv. Bach&Wassaman, L.L.C.,487 F. App'x 173,178 (5th Cil. 2012)). Here,

Assure Re has not requested leave to amend its complaint, nor is it apparent to the Court

how the deficiencies identified in this Order could be cured. The Court therefore declines to

sua sponte permit Assure Re to amend its complaint a second time.

6.       Conclusion

         For the reasons stated above, the Court grants in part and denies in part the

defendant's Amended Motion to Disrniss @kt. No. 16). The Court dismisses Assure Re's

claims for unjust enrichment and declaratory judgment with prejudice. A11 other claims

survive dismissal. Finally, the Court denies Westem Surplus's initial motion to dismiss

@kt. No. 6)    as   moot.

         So ordered on June      | ( ,zozt.



                                                                      C)
                                                      J     WESLEYHENDRIX
                                                            D STATES DISTRICT JUDGE




                                                 20
